UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6771


CLIFFORD ANTHONY JACKSON,

                Petitioner - Appellant,

          v.

DAYENA CORCORAN, Warden;        DOUGLAS      F.   GANSLER,   Attorney
General of Maryland,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:13-cv-00213-PJM)


Submitted:   August 29, 2013                 Decided:   September 4, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clifford Anthony Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Clifford Anthony Jackson seeks to appeal the district

court’s paperless order denying his motion for a certificate of

appealability       with    respect      to       his    28   U.S.C.      § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                           See 28 U.S.C.

§ 2253(c)(1)(A) (2006).           A certificate of appealability will not

issue     absent     “a    substantial        showing         of    the   denial        of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that   reasonable       jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,       537    U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that    Jackson     has    not   made    the      requisite        showing.        We    have

previously rejected a motion for a certificate of appealability

with respect to the denial of Jackson’s habeas petition, see

Jackson v. Corcoran, No. 13-6312 (Apr. 30, 2013) (unpublished),

                                              2
and that determination is now the law of the case.                    See United

States v. Aramony, 166 F.3d 655, 661 (4th Cir. 1999) (discussing

doctrine).

            Accordingly,      we   deny     Jackson’s         motion     for   a

certificate of appealability and dismiss the appeal.                  We further

deny as moot Jackson’s motion to recuse Judges Motz, Davis, and

Wynn.      We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in     the    materials

before   this   court   and   argument    would   not   aid    the    decisional

process.



                                                                       DISMISSED




                                     3